Citation Nr: 1760698	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to an earlier effective date prior to October 3, 2005 for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to an earlier effective date for entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's migraine headaches are due to medication prescribed for his service-connected asthma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches, to include as secondary other service connected disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Migraine Headaches

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran asserts that his migraine headaches are either caused or aggravated by the medication used to treat service-connected asthma.  

At the Board hearing, the Veteran testified that his headaches are related to his asthma medication.  He testified that he has headaches after using his Albuterol inhaler.  

The Veteran had active duty service from November 1988 to November 1992.  The enlistment examination did not note headaches.  The November 1992 separation examination reflects that the Veteran denied frequent or severe headaches.

A July 1999 VA examination shows that the Veteran reported daily headaches.  Te examination did not address the history of his headache disability.  The examiner diagnosed a nonspecific, tension-type headache.  
A July 2003 Gulf War Guidelines examination noted headaches since 1991 or 1992.  The examiner diagnosed headaches, likely vascular  (migraine).

A VA respiratory examination dated in September 2004 noted that the Veteran was on Albuterol for asthma.    

A July 2010 VA examination shows that the Veteran reported that he started having headaches in 1992 when he was in the military.  However, the examiner noted that the Veteran was seen by a VA neurologist and reported that his headaches started at age 10.  He reported that they became worse when he was in service in 1992.  The examiner opined that there may have been aggravation of his headaches in 1992.

A VA examination dated in June 2013 noted a history of headaches since age 10.  The examiner opined that headaches are not connected to depression, hepatitis, or asthma.  

A June 2013 VA examination reflects that the examiner opined that the Veteran had headaches prior to service and has a diagnosis of migraines without aura.  The examiner opined that there is no evidence of a nexus between depression, hepatitis, or asthma, and the diagnosis of migraines.  The examiner did not address the relationship between the use of Albuterol and headaches.  

In August 2014, the Veteran submitted a drug information pamphlet about Albuterol, which indicates that headaches are a known side effect of Albuterol.  

The Veteran has a current diagnosis of migraine headaches.  The Veteran testified that his headaches began after he started using an Albuterol inhaler.   The evidence shows that headaches are a known side effect of his medication.  In light of the above, and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a finding that the Veteran's migraine headaches are is associated with asthma.  Accordingly, the Board concludes that service connection for migraine headaches on a secondary basis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board expresses no opinion regarding the severity of the disorder granted service connection. The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for migraine headaches is granted.


REMAND

In a claim for TDIU benefits dated in July 2012, the Veteran reported that he last worked in June 2003.  Prior to October 3, 2005, the Veteran did not meet the schedular criteria for TDIU under § 4.16(a).  

If the schedular criteria are not met, a TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a); see 38 C.F.R. § 4.16(b).  Moreover, pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2017).  Such a TDIU claim must first be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU. Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Accordingly, remand of this claim is required for referral of entitlement to TDIU on an extraschedular basis prior to October 3, 2005 to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to October 3, 2005.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and afforded an appropriate period of time to respond before the appeal is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


